Exhibit 10.7

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is dated as of the Effective Date (as
hereinafter defined), by and between Wyndham Worldwide Corporation, a Delaware
corporation (the “Company”) and Stephen P. Holmes (the “Executive”).

WHEREAS, Cendant Corporation, a Delaware corporation (“Cendant”), and the
Executive are parties to an Amended and Restated Employment Agreement dated as
of September 12, 1997 (the “Prior Agreement”).

WHEREAS, Cendant has determined to distribute the Company directly to its
stockholders pursuant to a spin-off transaction (the “Proposed Transaction”).

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to serve the Company, in accordance with the terms and conditions of this
Agreement;

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

SECTION I

EFFECTIVENESS

Subject to and upon the consummation of the Proposed Transaction (the “Effective
Date”) (i) the Prior Agreement shall terminate and be of no further force or
effect and (ii) this Agreement shall become effective.

SECTION II

EMPLOYMENT; POSITION AND RESPONSIBILITIES

The Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, for the Period of Employment as provided in Section III
below and upon the terms and conditions provided in this Agreement. During the
Period of Employment, the Executive shall serve as President and Chief Executive
Officer of the Company. During the Period of Employment, the Executive shall
report to, and be subject to the direction of, the Board of Directors of the
Company (the “Board”). The Executive shall perform such duties

 

1



--------------------------------------------------------------------------------

and exercise such supervision with regard to the business of the Company as are
associated with his position, as well as such additional duties as may be
prescribed from time to time by the Board. The Executive shall, during the
Period of Employment, devote substantially all of his time and attention during
normal business hours to the performance of services for the Company. The
Executive shall maintain a primary office and conduct his business in
Parsippany, New Jersey (the “Business Office”), except for normal and reasonable
business travel in connection with his duties hereunder.

In addition, effective upon the Effective Date, the Executive shall serve as
Chairman, and a member, of the Board; provided, that the Executive’s continued
service as a member of the Board shall at all times remain subject to any and
all nomination and election procedures in accordance with the Company’s by-laws.

SECTION III

PERIOD OF EMPLOYMENT

The period of the Executive’s employment under this Agreement (the “Period of
Employment”) shall begin on the Effective Date and shall end on the third
anniversary of the Effective Date (the “Term”), subject to earlier termination
as provided in this Agreement. Effective upon the expiration of the Term,
Executive’s employment hereunder shall be deemed to be automatically extended,
upon the same terms and conditions, for an additional period of one year (the
“Additional Term”) commencing upon the expiration of the Term unless either
party shall have given written notice to the other, at least six (6) months
prior to the expiration of the Term of its intention not to extend the Period of
Employment Period hereunder; provided that any such notice of non-extension
delivered by the Company to Executive shall be deemed to constitute a
Constructive Discharge (as defined below) of the Executive.

As of the Effective Date, Executive shall cease to be employed by Cendant;
provided, however, that the Company acknowledges the Executive’s current
position as a member of the Board of Directors of Cendant and agrees that no
provision of this Agreement is intended to preclude such service or otherwise
apply to or affect such position with Cendant, subject to any and all policies
of the Company pertaining to conflicts of interest and corporate governance as
in effect from time to time.

 

2



--------------------------------------------------------------------------------

SECTION IV

COMPENSATION AND BENEFITS

For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive officer, director or
committee member of the Company or any subsidiary or affiliate of the Company,
the Executive shall be compensated as follows:

(a) Base Salary

The Company shall initially pay the Executive a fixed base salary (“Base
Salary”) of not less than $1,000,000, per annum, and thereafter the Executive
shall be eligible to receive annual increases as the Board deems appropriate, in
accordance with the Company’s customary procedures regarding salaries of senior
officers. Base Salary shall be payable according to the customary payroll
practices of the Company, but in no event less frequently than once each month.

(b) Annual Incentive Awards

The Executive shall be eligible to earn a target annual bonus for each fiscal
year of the Company ending during the Employment Period (each, an “Annual
Bonus”) equal to 200% of the Executive’s Base Salary for such fiscal year, if
the Company achieves the target performance goals established by the
Compensation Committee of the Board (the “Committee”) for such fiscal year. The
Committee may establish such metrics whereby the Executive may earn an Annual
Bonus in excess of the target Annual Bonus or an Annual Bonus less than the
target Annual Bonus.

Any Annual Bonus that becomes payable to the Executive pursuant to this Section
shall be paid to the Executive as soon as reasonably practicable following
receipt by the Board of the audited consolidated financial statements of the
Company for the relevant fiscal year, but in no event later than two and a half
(2 1/2) months following the end of the applicable fiscal year in which such
Annual Bonus was earned. The Executive shall be entitled to receive any Annual
Bonus that becomes payable in a lump sum cash payment, or, at his election, in
any form that the Board generally makes available to the Company’s executive
management team; provided that any such election is made by the Executive in
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

(c) Long-Term Incentive Awards

Upon the Effective Date, the Company shall grant the Executive a long-term
incentive equity award with a grant date value equal to $5 million (the “Initial
Wyndham Worldwide Grant”). The Initial Wyndham Worldwide Grant shall be subject
to the terms and conditions of the Company’s 2006 Equity and Incentive Plan and
the applicable agreement evidencing such award, including such vesting
provisions as determined by the Committee (subject to accelerated vesting in
accordance with Section VIII below). Thereafter, the Executive shall be eligible
for long term incentive awards as determined by the Committee in its discretion.

(d) Additional Benefits

The Executive shall be entitled to participate in all other compensation and
employee benefit plans or programs and receive all benefits and perquisites for
which salaried employees of the Company generally are eligible under any plan or
program now in effect, or later established by the Company, on a basis no less
favorable than as provided to any other senior executive of the Company. The
Executive shall participate to the extent permissible under the terms and
provisions of such plans or programs, and in accordance with the terms of such
plans and program. Without limiting the generality of the foregoing, the
Executive will be provided benefits and perquisites (including without
limitation relating to use of Company aircraft) on such terms and conditions as
determined by the Board, which determination will be based in part upon
comparisons to chief executive officers of public companies of comparable size
and industry to the Company. The Company acknowledges that the Executive
currently has access to Cendant private aircraft for personal use and that,
subject to the approval of the Board, will be provided comparable access to
Company private aircraft.

(e) Further Consideration

The Company acknowledges and agrees to provide the Executive with the following
benefits notwithstanding anything herein to the contrary. Upon the Executive’s
termination of employment from the Company and its subsidiaries for any reason,
including, without limitation, due to or following any non-renewal of this
Agreement, Resignation, or termination by the Company with or without Cause, the
Executive and each person who is his covered dependent at such time under each
applicable plan sponsored by the Company, shall remain eligible to continue to
participate in all of such plans (as they may be modified from time to time with
respect

 

4



--------------------------------------------------------------------------------

to all senior executive officers), or such other plans subsequently made
available to senior executive officers of the Company or any successor Company
(the “Post-Employment Plans”) until the end of the plan year in which the
Executive reaches, or would have reached, age seventy-five (75) (such benefits,
the “Post-Employment Benefits”). The Executive is currently eligible to
participate in the following plans: Executive Physical Exams, Medical Expense
Reimbursement Plan (MERP), Medical Insurance, Dental Insurance, Group Life
Insurance (up to $1 million coverage on Executive’s life), Vision Service Plan.
Coverage under such Post-Employment Plans shall be subject to the Executive
and/or such dependents, as applicable, continuing to pay the applicable employee
portion of any premiums, co-payments, deductibles and similar costs. Solely with
respect to the Executive’s dependents, such coverage shall terminate upon such
earlier date if and when they become ineligible for any such benefits under the
terms of such plans and provided, that once the Executive or his dependents
become eligible for Medicare or any other government-sponsored medical insurance
plan, or if the Executive is eligible to participate in any other company’s
medical insurance plan as an employee after the termination of his employment,
the Executive or his dependents shall utilize such government plan or other
company plan, and the Company’s insurance obligations as part of the
Post-Employment Benefits hereunder shall become secondary to such government
plan or other company plan. Notwithstanding the foregoing, the Company may meet
any of its foregoing obligations under the Post-Employment Plans by paying for,
or providing for the payment of, such benefits directly or through alternative
plans or individual policies which are no less favorable in all material
respects (with respect to both coverage and cost to the Executive) to the
Post-Employment Plans; provided that the Company shall use its best efforts to
assure that provision of the Post-Employments Benefits complies with Code
Section 409A.

SECTION V

BUSINESS EXPENSES

The Company shall reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties and obligations under this Agreement. The Executive shall comply with
such limitations and reporting requirements with respect to expenses as may be
established by the Company from time to time and shall promptly provide all
appropriate and requested documentation in connection with such expenses.
Further, the Executive will receive access to Company aircraft or alternative
air transportation, subject to applicable Company policies.

 

5



--------------------------------------------------------------------------------

SECTION VI

DEATH AND DISABILITY

The Period of Employment shall end upon the Executive’s death. If the Executive
becomes Disabled (as defined below) during the Period of Employment, the Period
of Employment may be terminated at the option of the Executive upon notice of
resignation to the Company, or at the option of the Company upon notice of
termination to the Executive. For purposes of this Agreement, “Disability” shall
have the meaning set forth in Section 409A (“Code Section 409A”) of the Internal
Revenue Code of 1986, as amended, and the rules and regulations promulgated
thereunder. The Company’s obligation to make payments to the Executive under
this Agreement shall cease as of such date of termination, except for Base
Salary and any Annual Bonus earned but unpaid as of the date of such
termination, and, in such event (a) each of the Executive’s then outstanding
options to purchase shares of Cendant common stock (including options to
purchase shares of common stock of entities resulting from the adjustment to
such Cendant options in connection with the Cendant’s plan to separate into 4
public companies (the “Adjusted Options”)) shall become immediately and fully
vested and exercisable and, shall remain exercisable during the extended
post-termination exercise period set forth in the Prior Agreement, (b) each
option to purchase shares of the Company common stock or stock appreciation
right granted on or after the Effective Date (excluding any Adjusted Option to
acquire the Company common stock) shall become immediately and fully vested and
exercisable and, notwithstanding any term or provision relating to such option
to the contrary, shall remain exercisable until the first to occur of the third
(3rd ) anniversary of the Executive’s termination of employment and the original
expiration date of such option, and (c) all other long-term equity awards
(including, without limitation, the Initial Grant) then outstanding shall become
immediately vested.

SECTION VII

EFFECT OF TERMINATION OF EMPLOYMENT

(a) Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates during the Period of Employment due to either a Without
Cause Termination or a Constructive Discharge (each as defined below):

(i) the Company shall pay the Executive (or his surviving spouse, estate or
personal representative, as applicable), in accordance with paragraph (d) below,
an amount equal to 299% multiplied by the sum of (A) the Executive’s then
current Base Salary, plus (B) the Executive’s then current target Annual Bonus;

 

6



--------------------------------------------------------------------------------

(ii) each of the Executive’s then outstanding Adjusted Options shall become
immediately and fully vested, and shall remain exercisable for a period of one
year following the Executive’s termination of employment (except that such
options that become vested pursuant to this clause (ii) shall remain exercisable
for a period of five years (if and to the extent provided for in the Prior
Agreement), and certain of such options may remain outstanding for a period of
three years (to the extent provided for by special action of the Cendant
Compensation Committee taken on March 23, 2006), but in no case shall any such
option remain exercisable beyond its original expiration date;

(iii) each option to purchase shares of the Company common stock or stock
appreciation right granted on or after the Proposed Transaction (excluding any
Adjusted Option to acquire the Company common stock) shall become immediately
and fully vested and exercisable and, notwithstanding any term or provision
thereof to the contrary, shall remain exercisable until the first to occur of
the third (3rd ) anniversary of the Executive’s termination of employment and
the original expiration date of such option or stock appreciation right;

and (iv) all other long-term equity awards (including, without limitation, the
restricted stock units) shall become immediately vested.

(b) Termination for Cause; Resignation. If the Executive’s employment terminates
due to a Termination for Cause or a Resignation, Base Salary and any Annual
Bonus earned but unpaid as of the date of such termination shall be paid to the
Executive in accordance with paragraph (d) below. Outstanding stock options and
other equity awards held by the Executive as of the date of termination shall be
treated in accordance with their terms. Except as provided in this paragraph,
the Company shall have no further obligations to the Executive hereunder.

(c) For purposes of this Agreement, the following terms have the following
meanings:

i. “Termination for Cause” means (a) the Executive’s willful failure to
substantially perform his duties as an employee of the Company or any subsidiary
(other than any such failure resulting from incapacity due to physical or

 

7



--------------------------------------------------------------------------------

mental illness), (b) any act of fraud, misappropriation, dishonesty,
embezzlement or similar conduct against the Company or any subsidiary, (c) the
Executive’s conviction of a felony or any crime involving moral turpitude (which
conviction, due to the passage of time or otherwise, is not subject to further
appeal), (d) the Executive’s gross negligence in the performance of his duties
or (e) the Executive purposefully or negligently makes (or has been found to
have made) a false certification to the Company pertaining to its financial
statements.

ii. “Constructive Discharge” means (a) any material failure of the Company to
fulfill its obligations under this Agreement (including without limitation any
reduction of the Base Salary, as the same may be increased during the Period of
Employment, or other element of compensation) or any material diminution to the
Executive’s duties and responsibilities relating to service as an executive
officer, (b) the Business Office is relocated to any location which is more than
30 miles from the city limits of Parsippany, New Jersey, (c) during the Period
of Employment, the Executive is not the Chief Executive Officer and the most
senior executive officer of the Company; or does not report directly to the
Board; or at least 50% of the Company’s voting equity is no longer traded on a
national stock exchange or a majority of the voting shares are held by a single
individual (d) the Company provides notification under Section III of this
Agreement that it is not extending the Agreement for an Additional Term, (e) the
Additional Term expires and the Company does not offer to extend this Agreement,
as amended through such expiration date, for a period of not less than 2 years
and not more than 4 years on substantially similar then-existing terms and
conditions, (f) the occurrence of a “Corporate Transaction” as defined below or
(g) the Executive is not nominated by the Company for election to be a member of
the Board. The Executive shall provide the Company a written notice of his
intention to resign within 60 days after the Executive knows or has reason to
know of the occurrence of any such event which notice describes the
circumstances being relied on for the termination with respect to this
Agreement. With respect to clauses (a) and (b) of this paragraph, the Company
shall have ten (10) days after receipt of such notice to remedy the event prior
to the termination for Constructive Discharge and, upon the timely remedy of
such event, such event shall no longer constitute a basis for Constructive
Discharge.

iii. “Without Cause Termination” or “Terminated Without Cause” means termination
of the Executive’s employment by the Company other than due to death,
disability, or Termination for Cause.

iv. “Resignation” means a termination of the Executive’s employment by the
Executive, other than in connection with a Constructive Discharge.

 

8



--------------------------------------------------------------------------------

v. “Corporate Transaction” means the occurrence of the events described in
clauses (i) or (ii) of Section 2(g) of the Company’s 2006 Equity and Incentive
Plan, as amended from time to time, except that, in clause (i), “50%” shall be
substituted for “30%” therein, and in clause (ii), “one-half” shall be
substituted for “two-thirds” therein.

(d) Conditions to Payment and Acceleration. All payments due to the Executive
under this Section VII shall be made as soon as practicable, but in no event
earlier than the date permitted under Section 409A of the Code, to the extent
such payment is subject to Section 409A of the Code; provided, however, that
such payments shall be subject to, and contingent upon, the execution by the
Executive (or his beneficiary or estate) of a release of claims against the
Company and its affiliates in such reasonable form determined by the Company in
its sole discretion. The payments due to the Executive under this Section VII
shall be in lieu of any other severance benefits otherwise payable to the
Executive under any severance plan of the Company or its affiliates.

SECTION VIII

OTHER DUTIES OF THE EXECUTIVE

DURING AND AFTER THE PERIOD OF EMPLOYMENT

(a) The Executive shall, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and fully cooperate
with the Company and its affiliates as may be requested in connection with any
claims or legal action in which the Company or any of its affiliates is or may
become a party. After the Period of Employment, the Executive shall cooperate as
reasonably requested with the Company and its affiliates in connection with any
claims or legal actions in which the Company or any of its affiliates is or may
become a party. The Company agrees to reimburse the Executive for any reasonable
out-of-pocket expenses incurred by Executive by reason of such cooperation,
including any loss of salary, and the Company shall make reasonable efforts to
minimize interruption of the Executive’s life in connection with his cooperation
in such matters as provided for in this paragraph.

(b) The Executive recognizes and acknowledges that all information pertaining to
this Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; members; acquisition candidates; financial
condition; clients; customers or other relationships of the Company or any of
its affiliates (“Information”) is confidential and is a unique and valuable
asset of the Company or any of its affiliates. Access to and knowledge of
certain of the Information

 

9



--------------------------------------------------------------------------------

is essential to the performance of the Executive’s duties under this Agreement.
The Executive shall not during the Period of Employment or thereafter, except to
the extent reasonably necessary in performance of his duties under this
Agreement, give to any person, firm, association, corporation, or governmental
agency any Information, except as may be required by law. The Executive shall
not make use of the Information for his own purposes or for the benefit of any
person or organization other than the Company or any of its affiliates. The
Executive shall also use his best efforts to prevent the disclosure of this
Information by others. All records, memoranda, etc. relating to the business of
the Company or its affiliates, whether made by the Executive or otherwise coming
into his possession, are confidential and shall remain the property of the
Company or its affiliates.

(c) (i) During the Period of Employment and for a two (2) year period thereafter
(the “Restricted Period”), irrespective of the cause, manner or time of any
termination, the Executive shall not use his status with the Company or any of
its affiliates to obtain loans, goods or services from another organization on
terms that would not be available to him in the absence of his relationship to
the Company or any of its affiliates.

(ii) During the Restricted Period, the Executive shall not make any statements
or perform any acts intended to have the effect of advancing the interest of any
existing competitors (or any entity the Executive knows to be a prospective
competitor) of the Company or any of its affiliates or in any way injuring the
interests of the Company or any of its affiliates. During the Restricted Period,
the Executive, without prior express written approval by the Board, shall not
engage in, or directly or indirectly (whether for compensation or otherwise) own
or hold proprietary interest in, manage, operate, or control, or join or
participate in the ownership, management, operation or control of, or furnish
any capital to or be connected in any manner with, any party which competes in
any way or manner with the business of the Company or any of its affiliates, as
such business or businesses may be conducted from time to time, either as a
general or limited partner, proprietor, common or preferred shareholder,
officer, director, agent, employee, consultant, trustee, affiliate, or
otherwise. The Executive acknowledges that the Company’s and its affiliates’
businesses are conducted nationally and internationally and agrees that the
provisions in the foregoing sentence shall operate throughout the United States
and the world. Notwithstanding the foregoing, during the Restricted Period (but
not during the Period of Employment), the Executive may make an equity
investment in no more than two hotel or resort properties with respect to which
either (a) the Executive will not have beneficial ownership of more than 4.9% of
the total equity or (b) subject to the approval of the Board, which approval
will not be unreasonably withheld, the Executive

 

10



--------------------------------------------------------------------------------

may own 100% of the total equity; provided, that such hotels are not affiliated
with a competitive franchise system or otherwise do not cause a material
reduction to the revenues of any member of the Company’s franchise system by
virtue of the geographic proximity of such hotels.

(iii) During the Restricted Period, the Executive, without express prior written
approval from the Board, shall not solicit any members or the then-current
clients of the Company or any of its affiliates for any existing business of the
Company or any of its affiliates or discuss with any employee of the Company or
any of its affiliates information or operation of any business intended to
compete with the Company or any of its affiliates.

(iv) During the Restricted Period, the Executive shall not interfere with the
employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an employee of the Company or any of its affiliates to
terminate any relationship such person may have with the Company or any of its
affiliates, nor shall the Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any person with which the
Executive may be affiliated, to engage, employ or compensate, any employee of
the Company or any of its affiliates. The Executive hereby represents and
warrants that the Executive has not entered into any agreement, understanding or
arrangement with any employee of the Company or any of its affiliates pertaining
to any business in which the Executive has participated or plans to participate,
or to the employment, engagement or compensation of any such employee.

(v) For the purposes of this Agreement, proprietary interest means legal or
equitable ownership, whether through stock holding or otherwise, of an equity
interest in a business, firm or entity or ownership of more than 5% of any class
of equity interest in a publicly-held company and the term “affiliate” shall
include without limitation all subsidiaries and licensees of the Company.

(d) The Executive hereby acknowledges that damages at law may be an insufficient
remedy to the Company if the Executive violates the terms of this Agreement and
that the Company shall be entitled, upon making the requisite showing, to
preliminary and/or permanent injunctive relief in any court of competent
jurisdiction to restrain the breach of or otherwise to specifically enforce any
of the covenants contained in this Section VIII without the necessity of showing
any actual damage or that monetary damages would not provide an adequate remedy.
Such right to an injunction shall be in addition to, and not in limitation of,
any other rights or remedies the Company may have. Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section VIII.

 

11



--------------------------------------------------------------------------------

(e) The period of time during which the provisions of this Section VIII shall be
in effect shall be extended by the length of time during which the Executive is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.

(f) The Executive agrees that the restrictions contained in this Section VIII
are an essential element of the compensation the Executive is granted hereunder
and but for the Executive’s agreement to comply with such restrictions, the
Company would not have entered into this Agreement.

SECTION IX

INDEMNIFICATION

The Company shall indemnify the Executive to the fullest extent permitted by the
laws of the state of the Company’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to the Executive (including payment of expenses in advance of
final disposition of a proceeding).

SECTION X

CERTAIN TAXES

Anything in this Agreement or in any other plan, program or agreement to the
contrary notwithstanding and except as set forth below, in the event that
(i) the Executive becomes entitled to any benefits or payments under Section VII
hereof and (ii) it shall be determined that any payment or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section X) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended, or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect

 

12



--------------------------------------------------------------------------------

thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section X, if it
shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Payments do not exceed 110% of the greatest amount (the “Reduced
Amount”) that could be paid to the Executive such that the receipt of Payments
would not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
the Executive and the Payments, in the aggregate, shall be reduced to the
Reduced Amount, provided, however, that the payments or benefits to be
eliminated in effecting such reduction shall be agreed upon between the Company
and the Executive. All determinations required to be made under this Section X,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by Deloitte & Touche LLP or such other certified
public accounting firm as may be designated by the Company.

SECTION XI

MITIGATION

The Executive shall not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor shall the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates.

SECTION XII

WITHHOLDING TAXES

The Executive acknowledges and agrees that the Company may directly or
indirectly withhold from any payments under this Agreement all federal, state,
city or other taxes that shall be required pursuant to any law or governmental
regulation.

SECTION XIII

EFFECT OF PRIOR AGREEMENTS

This Agreement shall supersede any prior agreements between Cendant, the
Company, and the Executive (including but not limited to the Prior Agreement)
hereof, and any such prior agreement shall be deemed terminated without any
remaining obligations of either party thereunder.

 

13



--------------------------------------------------------------------------------

SECTION XIV

CONSOLIDATION, MERGER OR SALE OF ASSETS

Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. If (i) there is a merger, consolidation
or other business combination involving the Company, or (ii) all or
substantially all of the voting stock of the Company is held by another public
company, the term “the Company” shall mean the successor to the Company’s
business or assets referred to in (i) above or such public company referred to
in (ii) above, and this Agreement shall continue in full force and effect.
Notwithstanding the foregoing, the Company shall require any successor thereto,
by agreement in form and substance reasonably satisfactory to the Executive to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of the
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as Executive would be entitled hereunder
if the Company had terminated Executive’s employment Without Cause as described
herein, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the date of
termination.

SECTION XV

MODIFICATION

This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement shall be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver for the future or act on anything other than that which is
specifically waived.

SECTION XVI

GOVERNING LAW

This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement shall be governed by
the internal laws of that state.

 

14



--------------------------------------------------------------------------------

SECTION XVII

ARBITRATION

(a) Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section VIII for which the
Company may, but shall not be required to, seek injunctive relief) shall be
finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved shall deliver a notice to the other party
setting forth the specific points in dispute. Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in New York, New York, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided. After the
aforesaid twenty (20) days, either party, upon ten (10) days notice to the
other, may so submit the points in dispute to arbitration. The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.

(b) The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.

(c) Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator shall
be borne equally by each party, and each party shall bear the fees and expenses
of its own attorney.

(d) The parties agree that this Section XVII has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section XVII shall be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.

 

15



--------------------------------------------------------------------------------

(e) The parties shall keep confidential, and shall not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.

SECTION XVIII

SURVIVAL

Sections VIII, IX, X, XI, XII and XIII shall continue in full force in
accordance with their respective terms notwithstanding any termination of the
Period of Employment.

SECTION XIX

SEPARABILITY

All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding shall in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision shall be
deemed modified so that it shall be enforced to the greatest extent permissible
under law, and to the extent that any court of competent jurisdiction determines
any restriction herein to be unreasonable in any respect, such court may limit
this Agreement to render it reasonable in the light of the circumstances in
which it was entered into and specifically enforce this Agreement as limited.

*****

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 

WYNDHAM WORLDWIDE CORPORATION

/s/ Mary Falvey

By: Mary Falvey

Title: Executive Vice President and Chief

            Human Resources Officer

STEPHEN P. HOLMES

/s/ Stephen P. Holmes

 

17